Citation Nr: 1219610	
Decision Date: 06/05/12    Archive Date: 06/13/12

DOCKET NO.  08-27 883	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, Pennsylvania


THE ISSUE

Entitlement to an increased initial rating for varicose veins of the left lower extremity, currently rated as 10 percent disabling.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Jennifer Hwa, Counsel


INTRODUCTION

The Veteran served on active duty from July 2004 to September 2005 and also had a period of active duty for training from July 2001 to December 2001.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2007 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Augusta, Maine.  The claims file was ultimately transferred to the RO in Pittsburgh, Pennsylvania.    

In addition to the paper claims file, there is a Virtual VA paperless claims file associated with the Veteran's claim.  A review of the documents in such file reveals that they are either duplicative of the evidence in the paper claims file or are irrelevant to the issue on appeal.  

For reasons explained below, the appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required on his part.


REMAND

After a review of the record, the Board observes that further development is required prior to adjudicating the Veteran's claim for an increased initial rating for varicose veins of the left lower extremity.  

The Veteran was last afforded a VA examination for his varicose veins of the left lower extremity in January 2007, over 5 years ago.  Following that examination, the Veteran contended that he suffered from pain and numbness in his entire left leg.  He also reported that he had six scars as a result of his post venous stripping surgery and that the VA examiner had mistakenly found only 4 scars on examination.  

Because there may have been changes in the Veteran's condition, the Board finds that a new examination is needed to fully and fairly evaluate the Veteran's claim for an increased initial rating.  Allday v. Brown, 7 Vet. App. 517 (1995) (where the record does not adequately reveal current state of disability, fulfillment of duty to assist requires a contemporaneous medical examination, particularly if there is no additional medical evidence that adequately addresses the level of impairment of the disability since previous examination); Caffrey v. Brown, 6 Vet. App. 377 (1994); Snuffer v. Gober, 10 Vet. App. 400 (1997).  

Relevant ongoing medical records should also be requested.  38 U.S.C.A. § 5103A(c) (West 2002); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim).  

Accordingly, the case is REMANDED for the following action:

1.  Ask the Veteran to provide the names, addresses, and approximate dates of treatment of all health care providers, both VA and private, who have treated him for his varicose veins of the left lower extremity at any time.  After securing any necessary releases, the RO/AMC should request any records identified which are not duplicates of those contained in the claims file.  In addition, obtain all relevant ongoing VA treatment records dating since February 2007 from the VA Medical Center in Altoona, Pennsylvania.  If any requested records are unavailable, then the file should be annotated as such and the Veteran should be so notified.  If any requested records are unavailable, then the file should be annotated as such and the Veteran should be so notified.   

2.  Schedule the Veteran for a VA vascular examination to address the severity of his varicose veins of the left lower extremity.  The claims file must be provided to and be reviewed by the examiner in conjunction with the examination.  A rationale for any opinion expressed should be provided.  


The examiner should describe all symptomatology associated with the varicose veins of the left lower extremity.  Any tests or studies deemed necessary should be conducted, including a venous Doppler ultrasound and neurological testing, and the results should be reported in detail.  The examiner should document whether the Veteran experiences edema in the left lower extremity, and if so, whether this edema is relieved by elevation of the left lower extremity.  The examiner should also determine whether the Veteran's left lower extremity has stasis pigmentation or eczema, and whether the Veteran has any neurological symptoms related to the varicose veins or the venous stripping.    

Regarding the Veteran's post venous stripping scars, the examiner should measure the length and width of the scars and determine whether the scars are painful on examination, superficial, deep, or unstable.    

3.  After the development requested above as well as any additional development deemed necessary has been completed, the record should again be reviewed.  If the benefits sought on appeal remain denied, then the Veteran and his representative should be furnished with a supplemental statement of the case and be given the opportunity to respond thereto.  The case should then be returned to the Board for further appellate consideration, if in order.  
 
The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
K.A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


